 1
                                                                                   JS-6
 2
                                                                                   10/31/2019
 3
                                                                                     CW
 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10

11   BOARD OF DIRECTORS OF THE                   )   Case No. CV 19-5881 FMO (KSx)
     MOTION PICTURE INDUSTRY                     )
12   PENSION PLAN, et al.,                       )
                                                 )
13                        Plaintiffs,            )   JUDGMENT
                                                 )
14                 v.                            )
                                                 )
15   MICHAEL GLATZE, LLC, et al.,                )
                                                 )
16                        Defendants.            )
                                                 )
17

18          Pursuant to the Court’s Order Re: Motion for Default Judgment, IT IS ADJUDGED THAT:

19          1. Judgment shall be entered in favor of plaintiffs on their claim for failure to accurately

20   report and pay contributions in violation of 29 U.S.C. § 1145.

21          2. Defendant Michael Glatze, LLC, shall pay plaintiffs the total amount of $17,023.09,

22   which is comprised of the following: (a) unpaid monthly contributions in the amount of $4,543.01;

23   (b) interest in the amount of $2,723.29; (c) liquidated damages in the amount of $2,723.29; (d)

24   audit costs in the amount of $2,400; (e) attorney’s fees in the amount of $3,874; and (f) litigation

25   costs in the amount of $759.50.

26

27

28
 1         3. Plaintiffs shall serve defendant with a copy of this Judgment in such a manner as to

 2   make it operative in any further proceedings.

 3   Dated this 31st day of October, 2019.

 4                                                                    /s/
                                                              Fernando M. Olguin
 5                                                         United States District Judge

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
